The Brink’s Company May The Brink’s CompanyManagement Presentation Exhibit The Brink's Company 2 Forward-looking Statements This presentation, including questions and answers, may contain both historicaland forward-looking information within the meaning of the Private SecuritiesLitigation Reform Act of 1995.Actual results could differ materially fromprojected results.Additional information regarding factors that could affectfinancial performance is readily available in our press release dated April 29,2010 and in our filings with the Securities and Exchange Commission, includingour most recent forms 10-K and 10-Q.Information included in this presentationis representative as of the date of the presentation only and The Brink’sCompany assumes no obligation to update any forward-looking statementsmade. The Brink's Company 3 Agenda Joseph W. Dziedzic Vice President & Chief Financial Officer Edward A. Cunningham Director - Investor Relations & Corporate Communications nIntroduction nBrink’s Business Overview nFinancial Highlights nSummary 4 The Brink’s Company ¢Industry leader ¢Premier brand ¢Operational excellence ¢Global footprint ¢Growth strategy ¢Proven financial performance Investment Rationale The Brink's Company 4 5 The Brink’s Company Overview World’s premier security company ¢Founded in 1859, Brink’s isthe oldest and largest secure logisticscompany ¢Approximately 59,000 employees, 875facilities and 10,500 vehicles worldwide ¢Diversified operations with adjustedrevenue of $2.9 billion in 2009 (1) 5 The Brink's Company (1) Adjusted financial information is reconciled to amounts reported under U.S. GAAP on pages 25, 26 &27. 6 Premier Brand ¢Globally recognized brand ¢Value built on: –Trust and integrity –Quality of our people –Safety and security –Operational excellence –History and heritage –Global network ¢150th Anniversary in 6 The Brink's Company Proven Operational Excellence ¢Demonstrated global expertise –Security –Risk management –Logistics –Pricing discipline –Human resource management –IT capabilities 7 The Brink's Company Global Leader in Secure Logistics Brink’s Loomis G4S Others Prosegur Global Market Share Total $14 Billion Source:Internal Company Estimates based on most recently available data 8 The Brink's Company Leading
